Citation Nr: 1626681	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  14-27 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served with the US Army National Guard (ARNG) from July 15, 2001 to July 1 2008.  She had Active Duty Special Work (ADSW), Title 32 service, from July 5, 2006 to June 22, 2008.  She had Inactive Duty Training (IADT) from January 8, 2003 to May 3, 2003, Title 32 service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 determination by Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma that the appellant had insufficient qualifying active duty service after September 10, 2001, and because she did not have any active duty service after September 10, 2001 for basic eligibility for educational assistance under the Post-9/11 GI Bill.

In addition to a paper claims file, the appellant also has an electronic file maintained in the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.  The electronic claims file has been reviewed in this matter.


FINDINGS OF FACT

1. The appellant's DD Form 214 shows that she served on active duty from July 5, 2006 to June 22, 2008.

2.  Pursuant to Title 32 section 502(f) of the United States Code, the appellant was ordered to active duty for training (ADT) on temporary duty from July 5, 2006 to June 22, 2008 designated as ADSW for the purpose of participating in the Southwest Border Mission (Arizona).

3.  The period of ADSW is considered active duty for VA purposes because it was performed as a tour of active duty to fulfill support requirements.

4.  The appellant has sufficient qualifying active duty service after September 10, 2001, for basic eligibility for educational assistance under the Post-9/11 GI Bill.



CONCLUSION OF LAW

The criteria for eligibility for educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) are met.  38 U.S.C.A. §§ 101(2), (21)(A), (22), (24), 3301, 3002(6), 3311, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 21.1031, 21.1032, 21.9500, 21.9505, 21.9520 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

Here, as the law is dispositive of the claim, see Sabonis v. Brown, 6 Vet. App. 426 (1994), the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  See also, Manning v. Principi, 16Vet. App. 534, 542 (2002).  Moreover, as the determination in this matter is favorable to the appellant, the evidence currently of record is sufficient to substantiate the appellant's eligibility to the benefit sought.

Legal Criteria for Educational Benefits Under the Post-9/11 GI Bill

Eligibility for educational assistance under Chapter 33 based on active duty service after September 10, 2001, requires minimum service. 

The individual must have served a minimum of 90 aggregate days of active duty excluding active duty for entry level and skill training and, after completion of such service, (1) continued on active duty; (2) was discharged from service with an honorable discharge; (3) was released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) was released from service characterized as honorable for further service in a reserve component; or (5) was discharged or released from service for a medical condition that preexisted such service and is not determined to be service connected; hardship, as determined by the Secretary of the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520(a).

Alternatively, the individual must have served a minimum of 30 continuous days on active duty and, after completion of such service, was discharged or released from active duty under other than dishonorable conditions due to a service-connected disability.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520(b).  This provision is inapplicable here as the appellant has no service connected disability.

Pursuant to 38 U.S.C.A. § 3301(1)(A), qualifying active duty service for members of the regular components of the Armed Forces is full time duty other than active duty for training.  For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10.  See 38 U.S.C.A. §3301(1)(B).  For members of the Army National Guard of the United States or the Air National Guard of the United States, in addition to service described above for members of the regular and reserve components of the Armed Forces, qualifying active duty includes full-time service (i) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or (ii) in the National Guard under section 502(f) of title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  See 38 U.S.C.A. § 3301(1) (C) .
The following periods of service also shall not be considered a part of the period of active duty on which an individual's entitlement to educational assistance is based: (1) Any period of (1) A period of service on active duty of an officer pursuant to an agreement under section 2107(b) of title 10; (2) A period of service on active duty of an officer pursuant to an agreement under section 4348, 6959, or 9348 of title 10 or section 182 of title 14; (3) A period of service that is terminated because of a defective enlistment and induction based on--(A) the individual's being a minor for purposes of service in the Armed Forces; (B) an erroneous enlistment or induction; or (C) a defective enlistment agreement.  38 U.S.C.A. § 3311 (d).

VA's Adjudication Procedure Manual provides that duties performed under active duty for special work (ADSW) may be for operational, support, or training purposes.  If a DD Form 214 is issued for such duty, or if ADSW is reported by the claimant, even though the duration may be less than 180 days, development is to be undertaken to determine the type of duty performed under ADSW.  If the duty was for training purposes, it is not considered active duty.  All other duties performed under ADSW are considered active duty.  VAOPGCPREC 25-90 concluded that temporary service for purposes other than training could be defined as active duty, not active duty for training.  Further, DoD Directive 1215.6 defines ADSW as a tour of active duty to fulfill support requirements.  See M21-1MR, Part III, Subpart v, 4.C.16.i, Note [emphasis added].

Facts & Analysis

The appellant's DD Form 214 shows that she served on active duty from July 5, 2006 to June 22, 2008.  Service department records shows that the appellant was ordered to active duty for training, temporary duty, from July 5, 2006 to June 22, 2008.  This period of active duty for training was specifically designated as ADSW for the purpose of participating in the Southwest Border Mission (Arizona).  It is noted that the Southwest Border Mission was a federal government initiative to secure the US southwest border following the September 11, 2001 terrorist attacks.  The appellant's orders were issued pursuant to Title 32 section 502(f) of the United States Code.  See Department of Military Affairs (Wisconsin) Orders 187-037 and 172-116 (July 2006 and June 2008).
The Board finds that, although the tour of duty from July 2006 to June 2008 was shown as active duty for training, this period of ADSW was clearly performed as a tour of active duty to fulfill support requirements deemed necessary by the US Departments of Defense of Defense and Homeland Security.  Therefore, based on the appellant's ADSW from July 2006 to June 2008, she has sufficient qualifying active duty service after September 10, 2001, for basic eligibility for educational assistance under the Post-9/11 GI Bill.

It is noted the language of the statute is intended to include as "active duty" any service done for the purpose of "responding to a national emergency declared by the President and supported by Federal funds."  See 38 U.S.C.A. § 3301(C)(ii) . In this regard, the Board notes that it is unreasonable to think that any "Federal" operation of this nature is not supported by Federal funds and approval of some sort, and the task was clearly one in response to the 9/11 national emergency.  It is noted that National Guard troops continue to be stationed at the border in support of the Department of Homeland security and Department of Defense partnership to enhance US border security in the southwest.

Accordingly, the claim is granted.


ORDER

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (the Post-9/11 GI Bill) is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


